Citation Nr: 0618365	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of a mandible injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that granted the veteran's claim of 
entitlement to service connection for residuals of a 
fractured mandible with an evaluation of 0 percent.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDING OF FACT

The fracture of the veteran's mandibular symphysis is 
satisfactorily healed and does not cause any residual loss of 
motion of the mandible or any other loss of masticatory 
function.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for residuals of a fractured mandible have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.150, Diagnostic 
Code 9904 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  Such notice must be 
made prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ).  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, where, as here, the original claim involves 
basic entitlement to service connection, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Prior to its initial adjudication, VA did not specifically 
provide notice that a disability rating and an effective date 
would be assigned if service connection were to be awarded.  
After its September 2004 Statement of the Case, the RO 
provided the veteran notice in an October 2004 letter, which 
included VA's and the veteran's respective duties for 
obtaining evidence, the evidence needed to establish claims 
for both service connection and increased evaluation of a 
service-connected disability, and a request that the veteran 
provide any evidence in his possession that pertained to his 
claim.  After this VCAA-compliant notice was sent to the 
veteran, the claim was not readjudicated.

However, in December 2004, the accredited representative of 
the veteran filed a VA form 1-646, requesting that the 
veteran's claim be certified to the Board.  The 
representative also submitted a February 2005 written brief 
to the Board.  Since then, the veteran has not submitted any 
additional arguments, information, or evidence regarding his 
claim.  The Board therefore determines that any defect 
concerning the timing of the VCAA notice requirements was 
harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

The veteran's accredited representative argues that the 
veteran was not properly notified of the denial of his claim, 
and that the Board should remand to give the veteran an 
opportunity to respond to the denial properly.  However, the 
record reflects that after the August 2004 rating decision by 
the RO denying the veteran's claim, the veteran filed a 
September 2004 notice of disagreement, and following the 
September 2004 Statement of the Case by the RO, the veteran 
filed a September 2004 substantive appeal to the Board.  In 
short, the Board finds that the veteran had an adequate 
opportunity to respond properly to the denial of his claim.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims folder include the veteran's service medical 
records (SMRs) and a complete VA examination.

Residuals of Mandible Injury

The veteran argues that a compensable evaluation for the 
service-connected residuals of his fractured mandibular 
symphysis is warranted.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where 
the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999). 

This diagnostic code (DC) for the malunion of a mandible 
provides that a noncompensable (zero percent) evaluation is 
assignable for malunion of the mandible with slight 
displacement.  A 10 percent evaluation is assignable for 
malunion of the mandible with moderate displacement.  A 20 
percent evaluation is assignable for malunion of the mandible 
with severe displacement.  38 C.F.R. § 4.150, DC 9904 (2005).  
A rating under this DC depends on the degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Note following DC 9904 (2005).

Also, in determining the extent of functional limitation 
attributable to the veteran's mandible fracture residuals, 
the provisions of 38 C.F.R. §§4.40, 4.45 and 4.59, concerning 
functional impairment due to pain, weakness, excess 
fatigability and incoordination, and functional impairment on 
repeated use and during flare-ups are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In service, the veteran's mandibular symphysis was fractured 
when the butt of a rifle accidentally hit it.  He underwent a 
closed reduction of the mandible in July 1967.

On April 2002 VA dental and oral examination, it was noted 
that all of the veteran's teeth were missing and replaced by 
full dentures.  It was also noted that the veteran did not 
wear the bottom denture because of his hypersensitive gag 
reflex.  According to the examination report, the veteran did 
not have any residual loss of motion of the mandible or any 
other loss of masticatory function, no bone loss, and a 
panorex radiograph showed his bone structure to be 
satisfactorily healed.  Furthermore, the examining VA 
physician stated that any facial pain experienced by the 
veteran was not due to his service-connected mandible 
fracture, but rather to muscle spasms and to not wearing his 
lower denture along with his upper denture.  In light of 
these facts, the Board concludes that the criteria for an 
initial compensable evaluation for residuals of a fractured 
mandible have not been met.

Additionally, the Board notes that had the veteran's 
condition been rated under the criteria of DC 9903 for 
nonunion of mandible, or under the criteria of 9905 for 
limited motion of temporomandibular articulation, his rating 
would remain noncompensable because there is no functional 
impairment due to loss of motion or masticatory function, nor 
limitation of jaw movements.  See C.F.R. § 4.150, DC 9903, 
9905 (2005).

The Board realizes that the veteran may believe that the 
residuals of his service-connected injury warrant a higher 
disability rating.  However, the veteran is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  











ORDER

Entitlement to an initial compensable evaluation for service-
connected residuals of a mandible injury is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


